Citation Nr: 0210099	
Decision Date: 08/19/02    Archive Date: 08/29/02

DOCKET NO.  00-20 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1. Entitlement to service connection for bladder diverticulum 
(claimed as a ruptured bladder.

2. Entitlement to service connection for a right ear hearing 
loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The veteran had active military service from February 1943 to 
February 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 RO decision.  At that time, the RO 
denied the veteran's claims of service connection for a 
broken left foot, bladder diverticulum (claimed as a ruptured 
bladder), a broken nose, a right ear hearing loss disability, 
and malaria.

The Board observes that in the veteran's original claim, 
received by the RO in August 1998, he claimed service 
connection for "loss of hearing in both ears."  In October 
1998, he described having damaged "ears;" and in May 2000, 
he submitted a private medical statement regarding hearing 
loss in both ears.  However, only service connection for a 
right ear hearing loss disability was adjudicated in June 
1999.  Therefore, the matter of entitlement to service 
connection for left ear hearing loss is referred to the RO 
for appropriate development and adjudication.

Further, as noted in the Board's February 2001 Remand, in his 
substantive appeal, the veteran specifically limited his 
appeal to the denial of service connection for bladder 
diverticulum and hearing loss.  As such, the Board has 
confined its consideration to the issues as set forth on the 
decision title page.  However, also as previously noted, the 
veteran made later references to malaria and jungle rot and 
it was not clear whether he was claiming service connection 
for these disorders.  The Board referred these matters to the 
RO for clarification but, to date, it does not appear that 
the RO has specifically requested that the veteran clarify 
his intent as to those claims.  In fact, in a November 2001 
letter to the veteran, the RO references bilateral, not right 
ear, hearing loss and bladder diverticulum.  Thus, this 
matter is again referred to the RO for further clarification.





REMAND

In his September 2000 substantive appeal to the Board, the 
veteran specifically checked the box indicating a request to 
have a hearing before a Board member at the RO.  In October 
2000, he confirmed in writing that he still wanted a Board 
hearing.  In February 2001, the Board remanded the veteran's 
case to the RO for the express purpose of scheduling him for 
a personal hearing before a Board Member.  The RO was 
directed to place a copy of the notice to the veteran of the 
scheduling of the hearing in the claims file.  Such a notice 
is not in the record and it does not appear that the veteran 
has submitted a written withdrawal of his hearing request.  
See 38 C.F.R. § 20.700 (2001) (a hearing on appeal before the 
Board will be granted if an appellant expresses a desire to 
appear in person.)  Where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and further remand will be 
mandated. Stegall v. West, 11 Vet. App. 268 (1998).  

The Board regrets any further delay in adjudication of the 
veteran's claims. However, in order to fulfill VA's duty to 
assist the veteran in developing the facts pertinent to his 
claims, and to ensure full compliance with due process 
requirements, this case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
travel Board hearing, in accordance with 
38 C.F.R. § 20.704(a) (2001), and should 
notify the veteran and his representative 
of the date of such hearing by sending a 
letter of notification to the veteran at 
his current address then of record, with 
a copy to his representative.  A copy of 
the notice to the veteran of the 
scheduling of the hearing should be 
placed in the record.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Thereafter, the case should be returned to the Board for 
appellate review.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  The purpose of 
this remand is to accord the veteran due process of law.  The 
veteran need take no action until he is notified by the RO.




		
	K. Parakkal
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


